UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6899



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID PATRICK WORRELL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (4:03-cr-00049-H)


Submitted:   October 11, 2007             Decided:   October 17, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Patrick Worrell, Appellant Pro Se. Steve R. Matheny, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David Patrick Worrell appeals the district court’s order

denying his motion for a writ of audita querela pursuant to the All

Writs Act, 28 U.S.C. § 1651(a) (2000).   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.        See United States v.

Worrell, No. 4:03-cr-00049-H (E.D.N.C. May 29, 2007).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -